Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158854
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                   SC: 158854                         Elizabeth T. Clement
  In re I.M. LONG, Minor.                                          COA: 344326                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   Oakland CC Family Division:
                                                                   2017-849503-NA

  _______________________________________/

         On October 3, 2019, the Court heard oral argument on the application for leave to
  appeal the November 20, 2018 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           s1126
                                                                              Clerk